UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6557



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSE LUIS ACEVEDO, a/k/a Louie, a/k/a Pedro
Pineyro,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-92-427-A, CA-97-2080-1)


Submitted:   July 22, 1998                 Decided:   August 10, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cheryl Johns Sturm, Westtown, Pennsylvania, for Appellant. Thomas
More Hollenhorst, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jose Luis Acevedo seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998), as untimely. We have reviewed the record and the dis-

trict court’s opinion and find no reversible error. Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Acevedo, Nos. CR-

92-427-A; CA-97-2080-1 (E.D. Va. Dec. 29, 1997; Jan. 22, 1998). We

find meritless Acevedo’s claims that: (1) the district court lacked

the authority to raise the one-year limitation period for § 2255

motions sua sponte; (2) the Government waived its right to assert

the limitation period; (3) his motion cannot be barred because it

raises constructive denial of counsel; and (4) the limitation

period violates the Suspension Clause. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2